Citation Nr: 0004287	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for peptic ulcer 
with intestinal obstruction status post gastric resection, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than May 27, 
1992, for a grant of service connection for peptic ulcer with 
intestinal obstruction status post gastric resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  Service connection for peptic ulcer and intestinal 
obstruction was denied by the RO in March 1957, the veteran 
was notified of the decision the same month, and he did not 
timely appeal.

2.  The March 1957 decision by the RO that denied the 
veteran's claim was reasonably supported by the evidence on 
file at that time and prevailing legal authority.

3.  On May 27, 1992, the veteran requested that the claim for 
gastrointestinal disability be reopened.

4. In May 1999, a VA Hearing Officer granted service 
connection for peptic ulcer with intestinal obstruction 
status post gastric resection.  



CONCLUSIONS OF LAW

1.  The RO's March 1957 decision that denied the veteran's 
claim for service connection for peptic ulcer and intestinal 
obstruction was not clearly and unmistakably erroneous and is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.1103 (1999). 

2.  The criteria for an effective date earlier than May 27, 
1992, for a grant of entitlement to service connection for 
peptic ulcer with intestinal obstruction status post gastric 
resection, have not been met. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for the 
award of compensation benefits for his service- connected 
postoperative residuals of peptic ulcer disease.  As a 
preliminary matter, the Board finds that the veteran's claim 
on the issue is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Background

In April 1996, the Board remanded the veteran's claim for 
service connection for gastrointestinal disability to the RO.  
Subsequently, the claim was granted by VA's Hearing Officer.  
This is a new appeal on the issues of entitlement to an 
increased rating and earlier effective date for compensation 
benefits.  

Service connection for peptic ulcer and intestinal 
obstruction was denied by the RO in March 1957, the veteran 
was notified of the decision the same month, and he did not 
timely appeal.  The March 1957 decision by the RO that denied 
the veteran's claim was reasonably supported by the evidence 
on file at that time and prevailing legal authority.

The veteran informed the RO that he wanted to reopen the 
claim in February 1968 and January 1969, but after the RO 
requested supporting documentation on each occasion, the 
veteran did not respond.  Accordingly, those claims must be 
considered abandoned. 38 C.F.R. § 3.158 (1999).  

On May 27, 1992, the veteran requested that the claim for 
gastrointestinal disability be reopened and he complied with 
requests by the RO for information and examination.  In May 
1999, a VA Hearing Officer, after reviewing the record and 
the veteran's testimony, granted service connection for 
peptic ulcer with intestinal obstruction status post gastric 
resection.  

The law provides that in cases involving a claim to reopen a 
prior final decision the effective date assigned shall be the 
date of receipt of the new claim, or the date entitlement 
arose whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  Since 
the veteran did not timely appeal the RO's May 1957 decision 
that denied service connection for a gastrointestinal 
disorder, that decision became final and binding. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1999).  
As such it is not subject to being overturned unless it is 
shown that the decision in question was clearly and 
unmistakable erroneous. 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether a clear and unmistakable error (CUE) is present in a 
prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question. Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell, 3 Vet. App. at 313 
(1992).

If a decision was clearly and unmistakably erroneous then 38 
C.F.R. § 3.400(k) provides that the effective date shall be 
the date upon which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.

From a review of the evidence then available in March 1957 it 
is clear that the RO had a reasonable basis for their 
decision.  In this respect, although the veteran had been 
hospitalized during service for observation to determine if 
he had a peptic ulcer, none was found.  He had no further 
symptoms in service and no gastrointestinal disorder was 
manifested on the discharge examination.  The earliest post 
service evidence of chronic gastrointestinal disease was in 
1956.  Based on these facts, the decision to deny service 
connection based on the evidence available at that time was 
not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.105, 
3.3.03, 3.307, 3.309 (1999).

It is the judgment of the Board that the RO was without fault 
in assigning the effective date for the payment of 
compensation benefits.  An effective date of entitlement to 
service connection for gastrointestinal disability is not 
warranted prior to May 27, 1992, the date of the veteran's 
claim to reopen.  The RO appropriately used the date of 
receipt of the claim to reopen in May 1992 as the basis for 
the effective date of compensation payments once service 
connection was granted for peptic ulcer with intestinal 
obstruction status post gastric resection.  The benefit 
sought on appeal is denied.  

In reaching this decision the Board considered that the 
veteran might benefit from the doctrine of reasonable doubt 
pointing to an allowance of the claim.  The only theory of 
the case on which the veteran might prevail is the contention 
that the rating decision in 1957 was clearly and unmistakably 
erroneous.  As such, the evidentiary threshold detailed in 
the Court's decision in Russell must be met, and the lowered 
standard presented under the "reasonable doubt" doctrine is 
inapplicable.  


ORDER

The claim of entitlement to an effective date prior to May 
27, 1992, for a grant of service connection for peptic ulcer 
with intestinal obstruction status post gastric resection, is 
denied.


REMAND

The veteran is seeking an increased disability rating for 
peptic ulcer with intestinal obstruction status post gastric 
resection rendering the claim well grounded. 38 U.S.C.A. § 
5107 (West 1991).  A review of the claims file reflects that 
the examinations he has had by VA in recent years, most 
notably in June 1996 and March 1998, were directed to the 
question of whether service connection was warranted for 
gastrointestinal disability.  It is the judgment of the Board 
that, especially in light of his argument that his condition 
has deteriorated, further development of the evidence is 
necessary prior to a decision on the merits.  The veteran is 
entitled to an examination directed to the level of 
disability currently demonstrated by his service-connected 
gastrointestinal disorder for rating purposes.  The necessity 
for this Remand is further indicated by the fact that the 
most recent clinical evidence regarding the veteran's 
gastrointestinal status is from a private physician who has 
provided data which suggests that additional treatment 
records may be available from the veteran's internal medicine 
specialist.  The veteran's complete treatment records should 
be obtained for review by VA clinicians and adjudicators 
prior to scheduling a special gastrointestinal examination 
for rating purposes.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, private and 
VA, from whom he has obtained medical 
treatment for any gastrointestinal 
disorder in recent years, including his 
internal medicine specialist referenced 
by F. Raymer Lovell, Jr., M.D., in his 
February 4, 1999, report.  Dr. Lovell 
should also be requested to provide any 
additional records he has pertaining to 
the veteran's treatment.  Any evidence 
received in response to this request 
should be associated with the claims 
folder.  If any pertinent records are 
unavailable, the reason should be 
specified in the claims folder.  

2.  Then, the RO should schedule the 
appellant for a comprehensive VA 
examination by a gastroenterologist 
directed toward rating the severity of 
the service-connected peptic ulcer with 
intestinal obstruction status post 
gastric resection.  Any special studies 
deemed necessary by the examiner should 
be completed.  The examiner must review 
the veteran's claims folder and note that 
this was accomplished in the examination 
report.  Also, a copy of this REMAND 
should be provided to the examiner.  The 
degree of industrial impairment related 
to the service-connected disability must 
be discussed.  A complete rationale for 
any and all opinions provided must be 
included in the examination report, which 
must be typed.  

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures prior to 
returning the veteran's case to the 
Board.  

After completion of the above, the RO should readjudicate the 
appellant's claim of entitlement to an increased evaluation 
for peptic ulcer with intestinal obstruction status post 
gastric resection.  If this benefit remains denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

